DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-5, 19, 23-25 and 32-34 are amended. Claims 3, 10-14, 18, 22 and 28-31 are cancelled. Claims 8-9, 15-17 and 27 are withdrawn. Claims 36-44 are newly added.  Claims 1-2, 4-7, 19-21, 23-26 and 32-44 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 7/26/2021 is withdrawn.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 7/26/2021 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 7/26/2021 are overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/2021 has been entered.
Specification
The use of the terms Accord (page 1, line 28), Alpha (page 1, line 29), Joye 510 (page 1, line 29), M4 (page 1, line 29), Cirrus (page 1, line 29), Fling (page 1, line 29), Blu (page 1, line 30), Cohita (page 1, line 30), Colibri (page 1, line 30), Elite Classic (page 1, lines 30-31), Magnum (page 1, line 31), Phantom (page 1, line 31), Sense (page 1, line 31), Epuffer (page 1, line 31), Duopro (page 2, line 1), Storm (page 2, line 1), Vaporking (page 2, line 1), Egar (page 2, line 1), eGo-C (page 2, line 2), eGo-T (page 2, line 2), Elusion (page 2, line 2), Eonsmoke (page 2, line 2), Fin (page 2, line 3), Smoke (page 2, line 3), Greenarette (page 2, line 4), Halligan (page 2, line 4), Hendu (page 2, line 4), Jet (page 2, line 4), Maxxq (page 2, line 4), Pink (page 2, line 5) Pitbull (page 2, line 5), Smoke Stik (page 2, line 5), Heatbar (page 2, line 5), Hydro Imperial (page 2, line 6), Lxe (page 2, line 6), Logic (page 2, line 6), The Cuban (page 2, line 6), LUCI (page 2, line 7), Metro (page 2, line 7), Njoy (page 2, line 7), Onejoy (page 2, line 8) No. 7 (page 2, line 8), Premium Electronic Cigarette (page 2, lines 8-9), Rapp E-Mystick (page 2, line 9), Red Dragon (page 2, lines 9-10), Ruyan (page 2, line 10), SF (page 2, line 10), Green Smart Smoker (page 2, line 11), Smoke Assist (page 2, line 12), Smoking Everywhere (page 2, lines 12-13), V2Cigs (page 2, line 13), Vapor Nine (page 2, lines 13-14), Vapor4Life (page 2, line 14), Veppo (page 2, line 14), Vuse (page 2, line 15), Mistic Menthol (page 2, line 15), Vype (page 2, line 16), Iqos (page 2, line 16), Glo (page 2, line 17), Cooler Visions (page 2, line 19), Direct E-Cig (page 2, line 19), Dragonfly (page 2, line 20), Emist (page 2, line 20), Eversmoke (page 2, line 20), Gamucci (page 2, line 20), Hybrid Flame (page 2, line 20), Knight Sticks (page 2, lines 20-21), Royal Blues (page 2, line 21), Smoketip (page 2, line 21), Kanthal (page 9, line 5), South Beach Smoke (page 2, line 21), Mark Ten (page 18, line 3), Juul (page 18, line 4), Black Note (page 18, line 7), Cosmic Fog (page 18, line 7), The Milkman E-Liquid (page 18, line 7), Five Pawns (page 18, lines 7-8), The Vapor Chef (page 18, line 8), Vape Wild (page 18, line 8), Boosted (page 18, line 8), The Steam Factory (page 18, line 8), Mech Sauce (page 18, lines 8-9), Case Jones Mainline Reserve (page 18, line 9), Mitten Vapors (page 18, line 9), Dr. Crimmy’s V-Liquid (page 18, lines 9-10), Smiley E Liquid SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 38, 41 and 44 are objected to because of the following informalities: The word “in” appears where “an” would be appropriate in an apparent typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 4-7, 19-21, 23-26 and 32-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 19 and 32, the claims recite the limitation “wherein the at least one discontinuity is an opening to a bore, and wherein a ratio an area of the opening to the bore to an area of the exterior surface of the rigid monolith is in the range of about 1% to about 25%. However, applicant’s specification does not disclose that the ratio is calculated based on the opening area of a single bore, but rather based on at least two bores-a longitudinal bore (figure 6, reference numeral 584) and a radial bore (page 32, lines 3-17, figure 7, reference numeral 684). The claims therefore do not comply with the written description requirement. Claims 2, 4-7, 19-21, 23-26 and 32-44 do not comply with the written description requirement by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 19, 21, 23-26 and 32-44 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 205250357, machine translation relied upon).

Regarding claim 1, Liu discloses a honeycomb hollow porous ceramic atomization component for electronic cigarettes [0002] in the form of an oil guide (figure 3, reference numeral 1) having pores extending both longitudinally and radially through it to create openings ([0026], figure 3, reference numeral 3). One of the radial pores is considered to meet the claim limitation of a bore. The oil guide is formed by sintering [0010], indicating that it must be rigid. Liu additionally discloses that the cross sectional diameter of the oil guide, the length of the oil guide, and the diameter of the pores can vary within wide ranges [0010]. Liu does not explicitly disclose the area of a single radial pore being between about 1% and about 25% of the external surface area of the atomization component.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sizes within the ranges of Liu such that the area of a single radial pore is between about 1% and about 25% of the external surface area of the atomization component. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 2, Liu discloses that the oil guide is cylindrical (figure 3).

Regarding claims 4 and 5, Liu discloses that a pore extends radially from a central pore (figure 3).

Regarding claim 6, modified Liu teaches all the claim limitations as set forth above. Liu additionally discloses that, in a different embodiment, multiple pores extends vertically through the ceramic element at different longitudinal positions ([0025], figure 2) to allow e liquid to travel through 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the radial pores of figure 3 with the multiple vertical pores of figure 2 to produce a ceramic element having radial pores at different longitudinal locations. One would have been motivated to do so since Liu discloses that providing pores allows e liquid to be rapidly atomized.

Regarding claims 7 and 8, modified Liu teaches all the claim limitations as set forth above. Modified Liu does not explicitly teach the pores being provided in staggered rows.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the pores in staggered rows. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 19, Liu discloses a honeycomb hollow porous ceramic atomization component for electronic cigarettes [0002] in the form of an oil guide (figure 2, reference numeral 1) having pores extending both longitudinally and radially through it to create openings ([0025], figure 2, reference numeral 3). One of the radial pores is considered to meet the claim limitation of a bore. A resistive heating element is sintered to the oil guide and passes above the pores ([0025], figure 2, reference 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sizes within the ranges of Liu such that the area of a single radial pore is between about 1% and about 25% of the external surface area of the atomization component. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 21, Liu discloses that the oil guide is cylindrical (figure 2).

Regarding claims 23 and 24, modified Liu teaches all the claim limitations as set forth above. Liu additionally discloses that, in a different embodiment, multiple pores extends vertically through the ceramic element at different longitudinal positions ([0026], figure 3) to allow e liquid to travel through the pores and be rapidly atomized [0027]. Modified Liu does not explicitly teach multiple pores extending radially from a central axis.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the radial pores of figure 3 with the guide of figure 2 to produce a ceramic element having radial pores at different longitudinal locations. One would have been motivated to do so since Liu discloses that providing pores allows e liquid to be rapidly atomized.

Regarding claim 25, Liu discloses that multiple pores extend vertically through the oil guide at different longitudinal locations (figure 2).

Regarding claim 26, modified Liu teaches all the claim limitations as set forth above. Modified Liu does not explicitly teach the pores being arranged in staggered rows.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the pores in staggered rows. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 32, Liu discloses a honeycomb hollow porous ceramic atomization component for electronic cigarettes [0002] in the form of an oil guide (figure 2, reference numeral 1) having pores extending both longitudinally and radially through it to create openings ([0025], figure 2, reference numeral 3). One of the radial pores is considered to meet the claim limitation of a bore. A resistive heating element is sintered to the oil guide and passes above the pores ([0025], figure 2, reference numeral 2). Oil is suppled from an oil storage bin ([0007], figure 4, reference numeral 7), which is considered to meet the claim limitation of a reservoir. The oil guide is formed by sintering [0010], indicating that it must be rigid. Liu additionally discloses that the cross sectional diameter of the oil guide, the length of the oil guide, and the diameter of the pores can vary within wide ranges [0010]. Liu 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sizes within the ranges of Liu such that the area of a single radial pore is between about 1% and about 25% of the external surface area of the atomization component. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claims 33 and 34, Liu discloses that the pore diameter is between 0.001 mm and 1 mm [0010], which fall within the claimed range.

Regarding claim 36, Liu discloses that a central hollow pore extends through the oil guide (figure 3), which is considered to meet the claim limitation of a lumen.

Regarding claim 37, modified Liu teaches all the claim limitations as set forth above. Liu additionally discloses that the diameter of the hollow central pores is about 0.1 to 3 mm and that the diameter of the oil guide is between about 1 and 10 mm [0010]. Modified Liu does not explicitly teach the difference between the radii of the oil guide diameter and hollow central pore being between about 0.1 and 4 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sizes within the ranges of Liu such that the difference between the radii of the oil guide diameter and hollow central pore is between about 0.1 and 4 mm. In the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 38, Liu discloses that the diameter of the hollow pore is about 0.1 to 3 mm [0010].

Regarding claims 39 and 42, Liu discloses that a central hollow pore extends through the oil guide ([0025], figure 2), which is considered to meet the claim limitation of a lumen.

Regarding claims 40 and 43, modified Liu teaches all the claim limitations as set forth above. Liu additionally discloses that the diameter of the hollow central pores is about 0.1 to 3 mm and that the diameter of the oil guide is between about 1 and 10 mm [0010]. Modified Liu does not explicitly teach the difference between the radii of the oil guide diameter and hollow central pore being between about 0.1 and 4 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sizes within the ranges of Liu such that the difference between the radii of the oil guide diameter and hollow central pore is between about 0.1 and 4 mm. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claims 41 and 44, Liu discloses that the diameter of the hollow pore is about 0.1 to 3 mm [0010].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 205250357, machine translation relied upon) as applied to claim 19 above, and further in view of DePiano (US 9,277,770).

Regarding claim 20, modified Liu teaches all the claim limitations as set forth above. Liu additionally discloses that the heating element is wound on the oil guide member [0012]. Modified Liu does not explicitly the wound heating element being a wire.
DePiano teaches an atomizer for an aerosol delivery device having a liquid transport element with a wire continuously coiled around it (abstract) that heats liquid in the liquid transport element and is in direct contact with the liquid transport element (column 8, lines 40-56). The heating element is a resistive heating element (column 8, lines 6-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to substitute the heating element of modified Liu for the heating element of DePiano. One would have been motivated to do so since Liu discloses a wound resistive heating element and DePiano teaches a resistive heating wire wound around a liquid transport element. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the previously cited references do not teach the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715